DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 9/14/2021.
Claims 1-5 and 7-8 have been amended and are hereby entered.
Claims 1-8 are currently pending and have been examined.
This action is made FINAL.
International Priority
The ADS filed 7/19/2019 properly claims priority to JP 2018199416, filed 10/23/2018.  JP 2018199416 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 10/23/2018.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
	Applicant first argues that “the pending claims are not directed to an abstract idea, a law of nature, or a natural phenomenon, because the claims are directed to an information processing system including terminals and servers that are configured to transmit, receive and process information based on various parameters.  None of the claimed features constitute an 
Applicant’s argument appears to assert that the presence of particular additional elements (e.g., an information processing system, terminal devices, a server, and electronic transmissions therebetween) prevents the claim limitations from reciting these abstract ideas.  This is not the case.  Regarding certain methods of organizing human activity, the recited additional elements do not change the nature of the limitations categorized as reciting certain methods of organizing human activity.  The limitations so-categorized fall within the subcategory of commercial or legal interactions, regardless of whether or not the steps are carried out with various pieces of computer hardware.  Regarding mental processes, the test for whether a limitation recites this particular category of abstract idea is whether, but for any recited generic computer components (such as the aforementioned additional elements), the underlying activity described in the limitation may be performed in the human mind or with the aid of pen and paper.  Applicant may wish to review MPEP 2106.04(a)(2)(III)(C), entitled “A Claim That Requires a Computer May Still Recite a Mental Process,” for more information on this standard.
practical application of that exception (Applicant’s emphasis).”  Particularly, Applicant asserts that “the claimed subject matter is directed to a hardware system for a service providing establishment that manages user reservations and cancellations, estimates loss of profit based on cancellations, and determines and executes remedial action based on the estimates.,” citing Paragraphs 0004 and 0022 of the published application.  Examiner disagrees.  As with Applicant’s previous argument, this argument lacks any reasoning or analysis, amounting to a conclusory statement and improper argument.  As such, Examiner can only guess as to Applicant’s reasoning.  Applicant’s argument appears to use the plain meaning of “practical application” rather than it’s judicially defined meaning, as a “practical application” within the 101 analysis is not merely something that is useful or functional.  Applicant may wish to review MPEP 2106.04(d) and 2106.05 for more information on this standard.  If Applicant intended this argument to again stress the recited additional elements and their use in performing the steps of the claims, Examiner also disagrees.  As discussed above, the steps carried out by the recited computer components are abstract.  For example, the asserted “remedial action” constitutes a certain method of organizing human activity (commercial or legal interaction), and an abstract idea may not be used to integrate itself into a practical application (something which must be accomplished by the additional elements).  Here, the recited additional elements and their function in performing the claimed steps amounts to no more than mere instructions to apply an exception (see MPEP 2106.05(f)).  Further, mere automation of a manual activity to accomplish the same result is insufficient to integrate a claim into a practical application (see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) and LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016)).
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis relate solely to newly drafted claim language and thus need not be addressed here.  See updated 103 rejections below for more information.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 7, and 8, the limitations of transmit, to the server, reservation information including identification information of the use reservation when an occurrence of the use reservation of the service is detected by the reservation system, wherein the reservation information includes a reservation start time point of the use reservation; transmit, to the server, cancellation information including the identification information of the use reservation when an occurrence of a cancellation of the use reservation is detected by the reservation system, wherein the cancellation information includes a cancellation occurrence time point of the use reservation; and transmit, to a terminal device of a user, use promoting information that enables a service user to use the service under a more beneficial condition as the degree of influence is greater, as drafted, are processes that, under their broadest 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a reservation system that manages a use reservation of a service and configured to perform various limitations, a server configured to communicate with the reservation system and configured to perform various limitations, and a terminal device of a user.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements do not 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-6, describing various additional limitations to the system of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 3 disclose narrowing the reservation information to include particular information (merely narrowing the field of use) and determining a degree of influence based on said particular information (an abstract idea in the form of a mental process), which do not integrate the claims into a practical application.
Claim 4 discloses the transmission of cancellation information under specific circumstances (an additional element in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 5 discloses narrowing the reservation information to include start and end time points (merely narrowing the field of use), and setting a valid period for the promotion information corresponding to the start and end times of the cancelled reservation 
Claim 6 discloses transmitting to a user device an instruction for implementing route guidance to the location where the service is provided (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (PGPub 20150278715) (hereafter, “Collins”) in view of Petroulas (PGPub 20200334586, claiming the benefit of PCT/AU2018/051171, filed 10/30/2018, and priority to AU 2017904431, AU 2017905188, AU 2017905190, AU 2017905189,  AU 2018202759, and AU 2018203575, all of which were filed prior to this application’s effective filing date of 10/23/2018) (hereafter, “Petroulas”) and Hummel et al (PGPub 20170200321) (hereafter, “Hummel”)
Regarding Claims 1, 7, and 8, Collins discloses the following limitations:
A non-transitory storage medium storing a program causing a server configured to communicate with a reservation system that manages a use reservation of a service (Abstract; ¶ 0013);
a reservation system that manages a use reservation of a service (Abstract);
a server configured to communicate with the reservation system (¶ 0062; Fig. 3);
the reservation system is configured to transmit, to the server, reservation information including identification information of the use reservation when an occurrence of the use reservation of the service is detected by the reservation system, wherein the reservation information includes a reservation start time point of the use reservation (Abstract; ¶ 0012, 0048, 0063, 0069, 0083- 0084; user may book service at an available time slot; start time; start and end times); 
the reservation system is configured to transmit, to the server, cancellation information including the identification information of the use reservation when an occurrence of a 
the server is configured to store the reservation information when the reservation information is received from the reservation system (Abstract; ¶ 0012, 0048, 0063, 0084; user may book service at an available time slot).
Collins and Petroulas do not explicitly disclose but Hummel does disclose determine a degree of influence on a loss of profit to on a provider of the service based at least on a time from the cancellation occurrence time point to the reservation start time point when the cancellation information is received from the reservation system (¶ 0024, 0033, 0045, 0063; score can be adjusted proportionally to an amount of time in advance or service that the cancellation took place; “thereby causing the penalty to be roughly proportional to an amount of economic harm caused by the cancellation;” passenger is required to compensate for the negative actions (e.g., last minute cancelations) roughly equal to the economic damage the passenger has caused by her undesirable actions; “the penalty that a user pays for a bad action such as canceling a ride is closely tied to the amount of harm the user caused as a result of this bad action”).  
Collins additionally discloses transmit, to a terminal device of a user, use promoting information that enables a service user to use the service under a more beneficial condition (¶ 0052, 0083; displays available time slots including discounts due to low demand or cancellation 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation influence adjustment functionality of Petroulas with the service reservation system of Collins because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Petroulas are applicable to the base device (Collins), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the cancellation time-based influence adjustment of Hummel with the service reservation system of Collins and Petroulas because Hummel teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0023-0024, the invention of Hummel is disclosed for use in a service reservation system accounting for the effects of reservation cancellations such as that of Collins and Petroulas.
Claim 2, Collins in view of Petroulas and Hummel discloses the limitations of Claim 1.  Collins does not explicitly disclose but Petroulas does disclose the reservation information includes the number of reservation people of the use reservation (¶ 0136-0137, 0303, 0565, 0878; group size, booking size, number of people in the booking).
Collins does not explicitly disclose but Petroulas does disclose the server is further configured to determine that the degree of influence is greater as the number of reservation people of the use reservation is larger (¶ 0260, 0346; Claim 20; pricing may be varied based on group size).  Collins additionally discloses wherein the use reservation was previously cancelled (Abstract; ¶ 0023-0024; 0083-0084).
The motivation to combine remains the same as for Claim 1.
Regarding Claim 3, Collins in view of Petroulas and Hummel discloses the limitations of Claim 1.  Neither Collins nor Petroulas explicitly disclose but Hummel does disclose the server is configured to determine that the degree of influence is greater as the time from the cancellation occurrence time point to the reservation start time point is shorter (¶ 0033; score can be adjusted proportionally to an amount of time in advance or service that the cancellation took place; “thereby causing the penalty to be roughly proportional to an amount of economic harm caused by the cancellation”).  
Regarding Claim 4, Collins in view of Petroulas discloses the limitations of Claim 1.  Collins additionally discloses wherein the reservation system is configured to transmit, to the server, the cancellation information when the cancellation occurs and the time from the cancellation occurrence time point to the reservation start time point of the use reservation is less than a predetermined threshold value (¶ 0022-0024, 0056-0057, 0071; users may be 
Regarding Claim 5, Collins in view of Petroulas discloses the limitations of Claim 1.  Collins additionally discloses the following limitations:
the reservation information includes the reservation start time point and a reservation end time point of the use reservation (¶ 0069, 0083-0084); and
a valid period is set in the use promoting information, the valid period being from the reservation start time point to the reservation end time point of the canceled use reservation (¶ 0069, 0083-0084; the same time slots which are cancelled may be booked by a different user).  
Regarding Claim 6, Collins in view of Petroulas discloses the limitations of Claim 1.  Collins does not explicitly disclose but Petroulas does disclose wherein the server is configured to transmit, to the terminal device, an instruction for implementing route guidance to a location where the service is provided (¶ 0558, 0598; real-time directions via mobile software application).  The motivation to combine remains the same as for Claim 1.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20110313840 – “System and Methods for Providing Location Based Discount Retailing,” Mason et al, disclosing a system for offering discounts to entice other users to substitute for a cancelled reservation
PGPub 20140156320 – “Pricing and Managing Access Rights in a Venue,” Levin, disclosing a system for setting cancellation fees based on various factors, including assumed demand and remaining time until reserved timeslot
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628